Citation Nr: 0909114	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  04-28 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to compensation under 38 U.S.C. § 1151 for 
the loss of teeth and receding gums.

5.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran had active service from October 1961 to August 
1962.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In November 2005 the Veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims folders.

When the case was before the Board in March 2006, it was 
decided in part and remanded in part.  The case has been 
returned to the Board for further appellate action.  

The issues of entitlement to service connection for 
disabilities of the neck, back, and right knee, and 
entitlement to a higher increased initial rating for PTSD are 
addressed in the Remand that follows the order section of 
this decision.






FINDING OF FACT

Neither loss of teeth nor receding gums resulted from an 
event not reasonably foreseeable or any carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. 
§ 1151 for the loss of teeth and receding gums are not met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held the plain language of 
38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant 
to the VCAA be provided "at the time" or "immediately 
after" VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that "lack of such pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that '[i]n making the determinations under 
[section 7261(a)], the Court shall ... take into account the 
rule of prejudicial error.')." Id. at 121.

The timing requirement articulated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects the RO sent the Veteran a letter in 
September 2003, prior to the February 2004 rating decision on 
appeal, advising him of the elements required to establish 
entitlement to compensation under 38 U.S.C. § 1151 and of the 
respective duties of VA and the claimant in obtaining 
evidence.  Although the Veteran was not provided notice with 
respect to the disability-rating or effective-date element of 
the claim until April 2006, the Board finds there is no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined 
compensation under 38 U.S.C. § 1151 is not warranted.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide earlier notice with 
respect to those elements of the claim is no more than 
harmless error.

The Board also finds the Veteran has been afforded adequate 
assistance in regard to the claim herein decided.  The 
originating agency has obtained the treatment records 
relating to the VA medical procedure the Veteran asserts 
caused his claimed additional disability, and the Veteran has 
been afforded appropriate medical examination in response to 
his claim.  Neither the Veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, which could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and not prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.


Legal Criteria

Compensation under 38 U.S.C. § 1151 shall be awarded for a 
qualifying additional disability or qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.  An additional disability or 
death is a qualifying additional disability or death if the 
disability or death was not the result of the veteran's 
willful misconduct and if the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a VA employee or in a VA 
facility, and the proximate cause of the disability or death 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under the laws administered by VA.  VA shall consider all 
information and medical and lay evidence of record.  Where 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The Veteran asserts he lost three teeth due to negligence and 
inappropriate medical care provided during the course of an 
endoscopy performed at the VA Medical Center in June 2003.  
He also contends his gums have receded as a consequence of 
medication prescribed to treat his service-connected PTSD.

Review of VA medical records shows the Veteran underwent 
endoscopy on June 10, 2003, apparently without incident.  In 
a follow-up call on June 11, 2003, the Veteran stated he had 
problems with the right lower tooth due to poor dentition and 
gums.  The nurse noted some bleeding had been observed during 
the endoscopy; the Veteran replied that he had lost all the 
upper teeth and most of the lower teeth in traffic accidents.  
The nurse advised the Veteran to rinse with salt water and 
seek dental attention if needed; the Veteran responded that 
he was aware of his bad teeth and the need to have them 
treated.

Several hours later on June 11, 2003, the Veteran called the 
VA emergency department requesting an appointment.  He stated 
that during endoscopy the previous day three teeth had been 
knocked loose and that he was in severe pain.  During that 
conversation the Veteran admitted to poor dentition prior to 
the procedure.

On June 12, 2003, the Veteran had an extensive discussion 
with a VA dentist in regard to the Veteran's request for 
replacement of missing teeth.  The dentist explained to the 
Veteran that his remaining three teeth were afflicted with 
severe periodontitis before the endoscopy procedure; those 
teeth were mobile before the procedure and the long-term 
prognosis for their retention was therefore hopeless.  It was 
true that biting on the block during the procedure caused 
intense pain; however, the tooth in question (#27) was the 
worst of the three and the same could easily have happened 
biting almost any semisolid food.  The other two teeth could 
have begun bothering the Veteran at any time.  The Veteran 
agreed to have all three teeth removed, although without 
replacement.

The Veteran had a VA dental examination in December 2006 in 
which he stated he had lost three teeth in the mandibular 
arch as a result of negligence and inappropriate care during 
VA endoscopic procedure.  The examiner performed a detailed 
dental examination of the Veteran and noted observations in 
detail.  The examiner also reviewed the results of Panarex 
examinations of the Veteran's teeth done approximately one or 
two days after the VA procedure in question; these showed 
three remaining lower teeth which were chronically 
periodontally involved, advanced, with lots of bone loss and 
mobility.  The examiner also noted that contemporaneous 
dental treatment notes in June 2003 had shown the teeth to be 
mobile prior to the endoscopy.  

The dental examiner stated an opinion that it is not likely 
at all that the loss of the Veteran's teeth, any receding 
gums, or any periodontically involved teeth would be worsened 
as a result of the endoscopic procedure.  The examiner also 
stated there is no evidence that the Veteran's psychotropic 
medications would cause the recession of gingival tissue as 
he alleges.  The examiner saw, "absolutely no indication of 
that there was carelessness, that there was any negligence, 
any lack of proper skill, error in judgment, or any fault on 
the part of VA."

The dental examiner concluded the condition of the three 
teeth was based on very poor oral hygiene and neglect, which 
is what led to the chronic periodontal disease associated 
with those teeth.

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  In this case, the VA examiner is a 
Doctor of Dental Surgery (DDS) competent to render diagnoses 
of dental disorders and opinions regarding the etiology of 
those disorders.  The competent and uncontroverted opinion of 
record, as detailed above and consistent with the 
contemporaneous VA treatment records, shows that there was no 
fault on the part of VA leading to the Veteran's current 
claimed dental disorder.

VA must consider all favorable lay evidence of record.  
Caluza v. Brown, 7 Vet. App. 498 (1995).   The Board has 
accordingly carefully considered the lay evidence offered by 
the Veteran, including his testimony before the Board.  The 
Veteran testified that one of his teeth was broken during the 
endoscopy and that his loose teeth should have been removed 
prior to the endoscopy.  The dental evidence confirms that 
his remaining teeth were in bad shape before the procedure 
but whether the teeth should have been removed prior to the 
procedure is a dental question, which the Veteran is not 
competent to answer.  The dental evidence also indicates that 
the teeth were in such bad shape prior to the procedure that 
even eating semi-solid food could have caused severe pain or 
the loss of teeth.  There is simply no support for the 
Veteran's contention that his receding gums and loss of teeth 
are the result of any carelessness, negligence, lack of 
proper skill, error in judgment or similar instance of fault 
on the part of VA.  In addition, the receding gums and loss 
of teeth clearly were not due to an event not reasonably 
foreseeable.

Accordingly, the criteria for compensation under 38 U.S.C.. 
§ 1151 are not met, and the claim must be denied.


ORDER

Compensation under 38 U.S.C.A. § 1151 for the loss of teeth 
and receding gums is denied.


REMAND

The Board finds that further development is required on the 
issues of service connection for claimed disabilities of the 
neck, back and right knee because of inconsistencies in the 
medical opinions of record regarding whether there is a 
relationship between those claimed disorders and the 
Veteran's military service. 

The claims file contains a number of conflicting examination 
reports and addenda from Dr. JCM of Mountain Home VAMC.  In a 
September 2006 examination report, Dr. JCM stated an opinion 
the Veteran's right knee, cervical spine, and lumbar spine 
disorders were as likely as not related to service.  In 
January 2008 Dr. JCM issued a contrary addendum opinion 
stating it is unlikely that the Veteran's chief complaints 
can be tied to injuries in service.  Finally, a VA Form 10-
0114J(R) dated in April 2008, submitted directly by the 
Veteran but bearing the purported signature of Dr. JCM, 
reverses the opinion once again by stating it is at least as 
likely as not the Veteran's current bilateral degenerative 
joint disease of the knees, lumbar spine, and cervical spine 
are related to injuries while in service.

The inconsistency of the opinions above causes the Board to 
question the reliability of any of those reports.  
Accordingly, the Board finds the Veteran must be afforded 
another examination, by a different examiner.  

In another matter, the Board issued a decision in March 2006 
granting service connection for PTSD.  In the June 2006 
rating decision implementing the Board's decision, the 
Appeals Management Center (AMC assigned an initial rating of 
50 percent for the disability.  The Veteran filed a timely 
notice of disagreement in August 2006, but review of the 
claims file and review of VACOLS does not show the Veteran 
has been provided a Statement of the Case on this issue.  
Because the notice of disagreement placed the issue in 
appellate status, the matter must be remanded for the 
originating agency to issue a Statement of the Case.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, this case is REMANDED to the RO or the AMC for 
the following actions:

1.  The RO or AMC should issue a 
Statement of the Case on the issue of 
entitlement to a higher initial rating 
for PTSD to the Veteran and his 
representative.  The Veteran should be 
informed of the requirements to perfect 
his appeal with respect to this new 
issue.  If the Veteran perfects an appeal 
with respect to this issue, the RO or the 
AMC should ensure that all indicated 
development is completed before the issue 
is certified to the Board.


2.  The RO or AMC should obtain any VA 
treatment records regarding the issues on 
appeal that are not already of record.  
If the Veteran identifies any other 
outstanding, pertinent evidence, the RO 
or the AMC should undertake appropriate 
development to obtain a copy of that 
evidence.

3.  Then, the Veteran should be 
afforded an orthopedic examination by a 
physician with appropriate expertise,  
other than Dr. JCM, to determine the 
nature and etiology of the Veteran's 
current neck, back and right knee 
disorders.  The claims folders must be 
made available to and reviewed by the 
examiner, and the examiner should note 
in his report that the file was 
examined.  Any indicated studies should 
be performed.

Based upon the review of the claims 
folders and the examination results, the 
examiner should state an opinion with 
respect to each currently present 
disorder of the Veteran's neck, back and 
right knee as to whether there is a 50 
percent or better probability that the 
disorder is etiologically related to the 
Veteran's active service.  The examiner 
should provide the rationale for each 
opinion expressed.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If 
any benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
the RO or the AMC should furnish to the 
Veteran and his representative a 
Supplemental Statement of the Case and 
afford them the requisite opportunity to 
respond.

By this remand the Board intimates no opinion as to the final 
outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008). 



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


